Case 3:18-cv-05366-BHS Document 84 Filed 01/27/20 Page 1 of 2

| ———FILED Ton
————_____ RECEIVED

JAN 27 2020

GLERK US UISIKIL{ GUURT
a WESTERN DISTRICT OF WASHINGTON AT TACOMA

DEPUTY]

 

January 20, 2020

United States District Court Western District Of Washington

1717 Pacific Avenue, Room 3100,

Tacoma, WA 98402-320

Re: Donnell Linton, Pltf. vs. National Railroad Passenger Corporation, etc., Dft. // To: Stephen Monteith, M.D.
Case No. 318CV05366BHS

Dear Sir/Madam:

After checking our records and the records of the State of WA, it has been determined that CT Corporation System
is not the registered agent for an entity by the name of Stephen Monteith, M.D..

CT was unable to forward.

Very truly yours,

| C T Corporation System
| Log# 537010836
|

Sent By Regular Mail

| cc. --

(Returned To)

United States District Court Western District Of Washington
1717 Pacific Avenue, Room 3100,
Tacoma, WA 98402-320
(6102/£0) 1ANA 199{3e-d¥Od 19

G3a1S3NDaeY ADIANAS SSINaaV

LOZSZ XL ‘seed
006 SUNS
yaans ueAIg 666L

aDVLSOd SN ah ROT ie wea} uonalay
0 00$ OCOGTCI LO uolzyesodio) 19 JIMN}> SJOTOM ®

pasodoau

cL
ie

Ss¥vt>-Lsals

N
—
oO
N
o
Do
Oo
ou
oO
N
—
NN
N
on
a
oO
TC
2
iL
Tt
0
Y
Cc
oO
=
5
oO
oO
Q
WY)
I
8. |
o~
co
9
LO
zg
+
epi
@

 
